Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species 1 (claims 1-9), 2 (claims 10-15) and 3 (claims 16-20). The species are independent or distinct because invention 1 is a method of accessing a non-volatile memory of a non-volatile memory device by a host and a connected peripheral device, which includes routing data from the peripheral device through the host to the non-volatile memory device, invention 2 is a computer system of a host connected to a non-volatile memory device, wherein a host means is configured to dynamically activate and deactivate one or more portions of a non-volatile storage memory mapped to a host memory space for direct access by the host means, and invention 3 is a non-volatile memory device with a controller to negotiate an alignment size of a minimum transaction packet size to load/store commands with a host. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Invention 1 is a method of accessing a non-volatile memory of a non-volatile memory device by a host and a connected peripheral device, which includes routing data from the peripheral device through the host to the non-volatile memory device, invention 2 is a computer . 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST UNELUS whose telephone number is (571)272-8596.  The examiner can normally be reached on M-F 9:00AM-5:30PM..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181